NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

LUMBERFIOUS DEANDRE ARNOLD, )
                            )
          Appellant,        )
                            )
v.                          )               Case No.   2D18-911
                            )
STATE OF FLORIDA,           )
                            )
          Appellee.         )
                            )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, MORRIS, and ATKINSON, JJ., Concur.